Citation Nr: 1759606	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and personality disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2016, the Board issued a decision denying entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and personality disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims Court (Court).  The Board notes this case was subject to a September 20, 2016, Joint Motion for Remand (JMR) of the Board's January 2016 denial.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder, diagnosed as major depressive disorder, is related to in-service military sexual trauma.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1131, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2017); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f) (2017). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board observes that congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2017).  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.

Here, the Veteran has asserted that she has PTSD and that it was caused by sexual abuse from a sergeant during service.  In an April 2014 statement she wrote that "my sergeant every day [...] would take me home after work [and] would put his hand up my leg or my skirt."  Earlier in a written statement in November 2010, the Veteran said that she was on a search and recovery detail and was tasked with collecting body parts.  However, in a memorandum dated in March 2011, the RO made a formal finding that the Veteran's alleged stressor could not be verified.  Nonetheless, based on the Veteran's later statements it is clear that the only stressor she is now alleging was the sexual assault.

The Veteran has an extensive history of receiving psychiatric treatment since service.  However, there is no indication of treatment or complaints of psychiatric treatment during service.  The Veteran was documented after her first year of service in November 1979 as performing her duties in an exceptional manner.  She was described as having excellent initiative, job knowledge, and dependability.  Her growth potential in military professionalism were noted as her strongest assets.  Later, she was discharged from duty for being apathetic and having a defective attitude.  However, there was no mention of any psychiatric problem.  At the separation examination in July 1980, clinical evaluation of the Veteran's psychiatric condition showed normal results.  On the Report of Medical History completed at that time, the Veteran did not indicate any history of psychiatric problems.

The Veteran underwent a VA psychiatric examination in August 2014.  The Veteran described the sexual assault in service.  The examiner stated that although the possible markers identified in the examination request could, under some circumstances, be associated with the occurrence of military sexual trauma events, in the Veteran's case, the nature of the reported stressor events was inconsistent with the identified markers.  The examiner said that the Veteran's identified stressors involved molestation, which was unrelated to pelvic infections, venereal disease or pregnancy, which were the focus of the suggested markers.  Thus, the examiner found that this stressor did not meet the criteria for PTSD and reasoned that the markers were insufficient to support the occurrence of a Criterion A event.  The examiner opined that there was identification of consistent, potentially confounding life circumstances (to include pre-military abuse/pre-military behavioral difficulties) such that it would be necessary to resort to mere speculation to conclude that the claimed military sexual trauma event was associated with any post-military psychiatric diagnoses.  

However, the examiner did find that the Veteran met the diagnostic criteria for major depressive disorder with symptoms of anxious distress.  Overall, the examiner found that the Veteran made inconsistent statements.  The examiner opined that the service treatment records were insufficient to support the onset diagnosis or treatment of depressive symptoms during military service.  In addition, the behavior that was documented in military records was inconsistent with a depressive presentation.  Therefore, the examiner determined that it was less likely than not that the Veteran's major depressive disorder was incurred in military service.  The Board finds that this VA examination did not adequately address the Veteran's behavioral changes with her complaint of sexual trauma during service.

In August 2017, the Veteran submitted a statement regarding her claim.  The Veteran described the incidents of sexual trauma at the hands of her sergeant in service and stated that she felt complaining about her superior would make her life more miserable than it was already.  She stated that following discharge she started drinking heavily, experienced with drugs, went to prison, and was unable to maintain a relationship with a man.  She started receiving treatment for depression, and reported that she was unable to hold a job for longer than six months.  She said that she also was diagnosed with bipolar disorder and personality disorder and was prescribed a service dog for her nightmares.

Also in August 2017, the Veteran's friend and ex-partner, R.W., submitted a statement regarding her claim.  He described how they dated for two months until the Veteran told him that she was unable to be in a relationship with a man and had never had a lasting relationship longer than 90 days.  He reported taking her to psychiatric appointments and being her driver to get to and from drug and alcohol counseling.

In September 2017, the Veteran's father, S.C., submitted a statement regarding the Veteran's claim.  S.C. described the Veteran as a jokester and an avid lover of animals when she was a child.  After some time in the military, S.C. noted that the Veteran stopped calling as much and recalled her telling him that she "just had something on her mind."  After the Veteran was discharged, S.C. stated that the Veteran had two driving under the influence charges, a prison term, children taken from her, addictions, her behavior was confrontational, and she was diagnosed with depression and bipolar disorder.  He stated that the Veteran definitely changed after service.

In November 2017, a private opinion was provided regarding the Veteran's claim.  The physician did a thorough review of the Veteran's claims file and held an interview with the Veteran.  The Veteran reported encounters with her sergeant who paid inappropriate attention to her including sexual harassment and sexual assault.  She described being touched on multiple occasions and in an intimate fashion in which she did not wish to engage.  The physician opined that it was at least as likely as not the military sexual trauma was the etiologic agent leading to the triggering of major depressive disorder and the development of a severe, concomitant, substance use disorder.  The physician reasoned that the Veteran had no evidence of psychiatric illness prior to service.  The physician stated that the Veteran was clearly an entirely different individual when compared to her pre-military life, with markedly diminished interest or pleasure in any activity on a day to day basis.  The physician stated that the Veteran did not have overt psychosis but would qualify for the specific features of a mixed depressive disorder.  The physician further stated that the Veteran would not meet the diagnostic criteria for bipolar affective disorder.  Thus, the physician diagnosed the Veteran with major depressive disorder with mixed features.  The physician found that after being sexually assaulted in service, there was an abrupt decline in the Veteran's functionality with a spiraling set of behaviors leading to her forced discharge from active duty service.  The physician did not find that the Veteran suffered from PTSD.  Regarding the Veteran's credibility where there are notes of inconsistencies in her accounts of trauma, the physician stated that it was very well known that individuals with severe and pervasive depressive symptomatology often had memory impairments and cognitive dysfunction associated with their primary psychiatric illness.  The physician referred to peer-reviewed literature which showed structural changes in the brain and alterations in objective measures of cognitive function.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases). 

The Board finds the Veteran's medical records to be highly probative in corroborating the in-service event.  Although the treatment records are based on statements made to the mental health professionals by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Furthermore, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 683 F.3d at 1382.  Here, the Veteran's in-service personal assault is documented in the medical evidence and the November 2017 private physician rendered a diagnosis of major depressive disorder as a result of the Veteran's sexual trauma.  In addition, although the August 2014 VA examiner provides a negative nexus, the Veteran consistently reports this sexual trauma in service.  Further, the Board finds the August 2014 VA opinion to be less probative as it fails to assess the Veteran's in-service behavioral changes following excellent reports in November 1979, with regards to sexual trauma.

In light of the lay statements from the Veteran's, father, ex-partner and the Veteran, and the November 2017 examination from the Veteran's private physician rendering a diagnosis of major depressive disorder as a result of military service, and after resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently satisfies the criteria to establish service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder.  Accordingly, service connection for major depressive disorder is warranted.



ORDER

Entitlement to service connection for major depressive disorder is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


